DENY; and Opinion Filed April 22, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       No. 05-14-00471-CV

                       IN RE TEN HAGEN EXCAVATING, Relator

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-00454-A

                            MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Evans
                                 Opinion by Justice Fillmore


       The Court has before it relator’s petition for writ of mandamus in which relator

requests that the Court direct the trial court to vacate its order, entered after a hearing,

denying a physical examination of real party Jose Lopez-Castro by relator’s physician

expert. The facts and issues are well known to the parties, so we need not recount them

herein. The mandamus record is not complete. See TEX. R. APP. P. 52.7(a); In re Le, 335
S.W.3d 808, 813 (Tex. App.—Houston [14th Dist.] 2011, no pet.) (“Those seeking the

extraordinary remedy of mandamus must follow the applicable procedural rules. Chief

among these is the critical obligation to provide the reviewing court with a complete and

adequate record.”).    Based on the record before us, we conclude relator has not shown it

is entitled to the relief requested.    See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827
S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). For all of the reasons set forth

above, we DENY the petition for writ of mandamus.




                                              /Robert M. Fillmore/
                                              ROBERT M. FILLMORE
                                              JUSTICE


140471F.P05




                                        –2–